Citation Nr: 1225693	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a low back strain with degenerative changes.  

2.  Entitlement to a disability rating in excess of 30 percent for Pellegrini-Stieda syndrome of the right knee.  

3.  Entitlement to a disability rating in excess of 20 percent for overuse syndrome of the left knee.  

4.  Entitlement to a separate evaluation due to limited motion of the right knee.  

5.  Entitlement to a separate evaluation due to limited motion of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1969.  Thereafter, he had additional periods of active duty for training and inactive duty training as a member of the reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the course of this appeal, the appellant requested a hearing before a member of the Board.  Such a hearing was scheduled for June 2010; however, he failed to appear on the scheduled date, and failed to provide an explanation regarding his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.  


FINDINGS OF FACT

1.  The Veteran's low back strain with degenerative changes of the lumbosacral spine has resulted in some, but not total, loss of range of motion, and no incapacitating episodes in the past 12 months.

2.  The Veteran's Pellegrini-Stieda syndrome of the right knee has resulted in little to no lateral instability or recurrent subluxation.  

3.  The Veteran's Pellegrini-Stieda syndrome of the right knee results in flexion to 80 degrees or more and extension to 0 degrees, with pain on motion.  

4.  The Veteran's overuse syndrome of the left knee has resulted in little to no lateral instability or recurrent subluxation.  

5.  The Veteran's overuse syndrome of the left knee has resulted in flexion to 60 degrees or more and extension to 0 degrees, with pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for a low back strain with degenerative changes of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).  

2.  The criteria for a disability rating (instability or subluxation)in excess of 30 percent for Pellegrini-Stieda syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).  

3.  A separate compensable rating (limited motion) of 10 percent and no higher is warranted for Pellegrini-Stieda syndrome of the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).  

4.  The criteria for a disability rating (instability or subluxation) in excess of 20 percent for overuse syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011).  

5.  A separate compensable rating (limited motion) of 10 percent and no higher is warranted for overuse syndrome of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In October 2006, September 2008, and April, May, and June 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the October 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the October 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded a VA medical examination in May 2007.  During the pendency of this appeal, the Veteran was scheduled for additional VA examinations in November 2006 and November 2009; on each occasion, he failed to report at his scheduled time.  The Board finds that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  

In June 2010, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  He again failed to report for his hearing, and to date, has not provided any explanation for his absence.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Increased rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In the case of Hart v. Mansfield [21 Vet. App. 505 (2007)], the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  


a. Low back strain

The Veteran seeks a disability rating in excess of 40 percent for his low back strain with degenerative changes.  Lumbosacral strains and other disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10


Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

If the facts of a claim warrant, spinal disabilities may also be evaluated based on intervertebral disc syndrome.  Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Using the first criteria, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent evaluation.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

Upon receipt of the Veteran's claim, he was afforded a May 2007 VA medical examination.  He was noted to have initially injured his back as the result of a fall, when he slipped on ice.  He currently used medication for his pain, but denied any recent surgery or other treatment.  He stated his pain was sharp and constant, chiefly in the lower lumbar region.  Other symptoms included urinary incontinence, for which he wore an appliance; this symptom, however, was attributed to a testicular problem.  The Veteran used a wheelchair to aid his mobility, but was able to walk on his own more than a quarter mile but less than a full mile.  On objective examination, the Veteran was without muscle spasm, guarding, atrophy, pain with motion, tenderness, or weakness of the thoracolumbar spine.  His posture was within normal limits, and his gait was ataxic.  No abnormal spinal curvature was observed.  Movement, reflexes, and sensation in the lower extremities was within normal limits.  No ankylosis of the thoracolumbar spine was present.  Range of motion testing revealed forward flexion to 70 degrees, with pain beginning at 40 degrees.  On repetitive use, forward flexion was reduced to 50 degrees.  Extension was to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally, all without additional limitation of motion with repetitive use.  Lasegue's sign was negative, and no evidence of fracture was indicated.  X-rays indicated mild degenerative spondylosis and degenerative facet joints at several locations of the lumbosacral spine, which was otherwise negative for compression fractures or other significant changes.  

Additional VA treatment records confirm the Veteran's complaints of low back pain and limitation of motion, but do not otherwise indicate symptoms not already noted above.  As noted above, the Veteran was scheduled for additional VA examination, but did not report for such examination.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 40 percent for the Veteran's strain of the lumbosacral spine.  He has not displayed unfavorable ankylosis of the entire thoracolumbar spine, as would warrant an increased rating of 60 percent under the general criteria for spinal disabilities.  According to all medical treatment and examination reports of record, the Veteran has had some degree of forward flexion on objective evaluation at all times during the pendency of this appeal.  Overall, the evidence does not demonstrate consistent limitation of forward flexion of the thoracolumbar spine to equate to unfavorable ankylosis, as would support a 60 percent rating.  Additionally, while the Veteran has reported weakness, pain, pain on motion, fatigability, and incoordination with repetitive use of the spine, no examiner has suggested these findings result in additional limitation of motion akin to ankylosis.  See DeLuca, 8 Vet. App. at 202.  The Board also observes that 40 percent is the maximum disability rating available for limitation of motion of the thoracolumbar spine, absent a finding of ankylosis, which has not been shown.  Thus, further DeLuca consideration is not warranted.  Johnson v. Brown, 10 Vet. App. 80, 85 (1997).  

In considering the Veteran's claim, the Board is cognizant of this lay assertions regarding his chronic low back pain, reduced mobility, and other symptoms.  He is competent to testify regarding observable symptomatology, and the Board finds him credible to do so.  Nevertheless, his current 40 percent rating contemplates his limitation of motion and other reported symptoms, and his assertions alone do not form the basis for an increased rating.  

Additionally, the Board has also considered evaluation under the criteria for intervertebral disc syndrome.  As noted above, a 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  According to the May 2007 examination report, he did not report any incapacitating episodes secondary to his thoracolumbar spine disability; thus, the evidence is insufficient to support a disability rating in excess of 40 percent on that basis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The May 2007 VA examination report was negative for any evidence of incapacitating episodes in the past 12 months.  Overall, the preponderance of the evidence is against the award of a disability rating in excess of 40 percent due to incapacitating episodes caused by the Veteran's service-connected spinal disability.  Furthermore, because the Veteran has not displayed a level of disability in excess of that currently displayed at any time during the pendency of this appeal, a staged rating is not warranted at the current time.  See Hart, 21 Vet. App. at 505.  

The Board has considered whether the Veteran's back disability is productive of any associated neurologic abnormalities which may be separately rated, possibly resulting in a higher rating when combined with the 40 percent rating supported by the evidence of record under the spinal rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this case, while the Veteran has reported some pain of the lower extremities, he does not display any associated neurologic abnormalities which would warrant separate compensable ratings.  He has not reported bowel incontinence, and while urinary incontinence was report, this was attributed to a testicular disability.  The May 2007 examination report also described his motor, sensory, and reflex functions of the lower extremities as grossly intact, with only minor loss of sensation in the lower extremities.  Thus, the Board concludes a separate compensable rating for neurological impairment is not warranted at the present time.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, the Board finds a disability rating in excess of 40 percent is not warranted for the Veteran's low back strain with degenerative changes.  

b. Right knee

The Veteran seeks a disability rating in excess of 30 percent for his Pellegrini-Stieda syndrome of the right knee.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board is also cognizant of VA General Counsel Opinion (VAOPGCPREC) 23-97, which holds that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In the present case, the Veteran has been granted a 30 percent disability rating for the right knee and a 20 percent rating for the left knee under Diagnostic Code 5257.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which held that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint.  

Upon receipt of the Veteran's claim, he was afforded a May 2007 VA medical examination.  He stated he injured his right knee while climbing a hill.  His left knee was subsequently injured as the result of overuse, in compensation for the right knee injury.  Since that time, he has experienced chronic bilateral knee pain, for which he used medication.  A history of a right knee arthroscopy in the 1990's was noted.  He also had a left knee arthroscopy in 1996.  The Veteran was able to walk unaided more than a quarter mile but less than a full mile.  Some giving way and instability of both knees was reported.  He denied dislocation or subluxation, and reported locking episodes approximately once per year.  On objective evaluation, no deformity, effusion, or evidence of abnormal weight-bearing was present.  For the right knee, flexion was to 110 degrees, with pain beginning at 80 degrees.  Extension was to 0 degrees.  For the left knee, flexion was to 110 degrees, with pain beginning at 60 degrees.  Extension was to 0 degrees.  No additional limitation of motion was noted with repetitive use.  The Veteran also did not display loss of bone, recurrent dislocation, inflammatory arthritis, or ankylosis.  Both knees were also negative for crepitus, instability, grinding, or patellar or meniscal abnormality.  X-rays of the right knee demonstrated the bony structure to be intact, with no fractures, dislocations, or joint effusion observed.  A small calcification was present near the medial collateral ligament.  X-rays of the left knee demonstrated the bony structure to be intact, with no fractures, dislocations, or joint effusion observed.  Slight narrowing was present at the medial tibiofemoral joint compartment, along with a faint calcification at the lateral meniscus, suggestive of mild chondrocalcinosis.  

Additional VA treatment records confirm the Veteran's complaints of bilateral knee pain, but do not otherwise indicate symptoms not already noted above.  As noted above, the Veteran was scheduled for additional VA examination, but did not report for such examination.  

The AOJ has rated the disability under diagnostic code 5257.  We assume that the AOJ intended the DC that was selected.  DC 5257 contemplates instability or subluxation.  It does not contemplate limited motion.  This same analysis applies to each knee.  After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 30 percent under Diagnostic Code 5257 for the Veteran's Pellegrini-Stieda syndrome of the right knee.  A 30 percent evaluation represents the maximum schedular evaluation under Diagnostic Code 5257.  Considering next Diagnostic Codes 5260-61, the Veteran has reported painful flexion, and his flexion was limited to 80 degrees due in part to painful motion.  The Veteran, despite being a layperson, is competent to describe his observable symptomatology, such as knee pain and pain on motion, and the Board finds such assertions credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Based on the presence of articular pathology productive of painful motion of the right knee, a separate compensable rating of 10 percent under Diagnostic Code 5260 is warranted.  See 38 C.F.R. §§ 4.7, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Because, however, the Veteran has demonstrated flexion of the right knee to at least 80 degrees, even with pain, a separate rating in excess of 10 percent, or for limitation of extension, is not warranted.  Additionally, the VA examiner stated no additional limitation of motion resulted from such factors as weakness, fatigability, incoordination, or pain on movement of the right knee joint; thus, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extend that the Veteran contends a level of impairment in excess of that already compensated by his current ratings for the right knee, the Board finds the objective clinical findings and the medical examiner's conclusions to be more probative than the Veteran's contentions regarding the state of his knee disability.  Furthermore, because the Veteran has not displayed a level of disability in excess of that currently displayed at any time during the pendency of this appeal, a staged rating is not warranted at the current time.  See Hart, 21 Vet. App. at 505.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, the Board finds a disability rating in excess of 30 percent is not warranted under Diagnostic Code 5257 for the Veteran's Pellegrini-Stieda syndrome of the right knee.  A separate compensable rating of 10 percent is warranted, however, for painful motion of the right knee under Diagnostic Code 5260, and is thus granted by the Board.  



c. Left knee

The Veteran seeks a disability rating in excess of 20 percent for his overuse syndrome of the left knee.  His current 20 percent disability rating has been awarded under Diagnostic Code 5257, for other impairment of the knee.  The general criteria for evaluation of knee disabilities, as well as the evidence pertinent to the current state of the Veteran's left knee, have already been noted above.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 20 percent under Diagnostic Code 5257.  The evidence of record does not indicate severe impairment of the left knee due to recurrent subluxation or lateral instability of the left knee; according to the May 2007 VA examination report, the Veteran displayed no lateral instability or subluxation of the left knee at that time.  While the Veteran has reported some lateral instability and recurrent subluxation of the left knee, the preponderance of the evidence suggests no more than, at most, moderate impairment resulting from such symptomatology.  The May 2007 VA medical examiner found little to no instability, and the Board finds the objective clinical findings of the examiner to be more probative.  

Considering next Diagnostic Codes 5260-61, the Veteran has reported painful flexion, and his flexion was limited to 60 degrees due in part to painful motion.  The Veteran, despite being a layperson, is competent to describe his observable symptomatology, such as knee pain, and the Board finds such assertions credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Based on the presence of articular pathology productive of painful motion of the left knee, a separate compensable rating of 10 percent under Diagnostic Code 5260 is warranted.  See 38 C.F.R. §§ 4.7, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Because, however, the Veteran has demonstrated flexion of the left knee to at least 60 degrees, even with pain, a separate rating in excess of 10 percent, or for limitation of extension, is not warranted.  Additionally, the VA examiner stated no additional limitation of motion resulted from such factors as weakness, fatigability, incoordination, or pain on movement of the left knee joint; thus, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extend that the Veteran contends a level of impairment in excess of that already compensated by his current ratings for the left knee, the Board finds the objective clinical findings and the medical examiner's conclusions to be more probative than the Veteran's contentions regarding the state of his knee disability.  Furthermore, because the Veteran has not displayed a level of disability in excess of that currently displayed at any time during the pendency of this appeal, a staged rating is not warranted at the current time.  See Hart, 21 Vet. App. at 505.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, the Board finds a disability rating in excess of 20 percent is not warranted for the Veteran's overuse syndrome of the left knee.  A separate compensable rating of 10 percent is warranted, however, for painful motion of the left knee under Diagnostic Code 5260, and is thus granted by the Board.  


III.  Extraschedular consideration

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes the Veteran was employed during the pendency of this appeal until approximately 2009, when he suffered a stroke, a disability unrelated to the service-connected disabilities on appeal.  Additionally, he has not required hospitalization for his service-connected disabilities during the pendency of this appeal.  Finally, no examiner has stated the Veteran's service-connected disabilities on appeal are the sole cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to a disability rating in excess of 40 percent for a low back strain with degenerative changes of the lumbosacral spine is denied.  

Entitlement to a disability rating (instability)in excess of 30 percent for Pellegrini-Stieda syndrome of the right knee is denied.  

Entitlement to a separate compensable rating of 10 percent based on limited motion for Pellegrini-Stieda syndrome of the right knee is granted.  

Entitlement to a disability rating (instability)in excess of 20 percent for overuse syndrome of the left knee is denied.  

Entitlement to a separate compensable rating of 10 percent based on limited motion for overuse syndrome of the left knee is granted.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


